Tilghman C. J.
This case turns upon the propriety of admitting parol evidence, with respect to the deed from the plaintiff to Andrew Finley. That deed was for the conveyance of land not accurately described. The description was by quantity, by reference to another deed, and by reference to adjoining lands. The grantor, apprehensive that the grantee might take an advantage of him, said to him in presence of witnesses, just before the execution of the deed, “ Finleyy “ I sell to you none but the improvement right land.” Finley replied “ That’s all I want, I bought no other, you may exe- “ cute the deed.” After this explanation, the deed was executed, and now the claim under that deed, is not only for the improvement right tract, but also for part of another tract. *589This case, as between the parties to the deed, cannot be distinguished from Hurst's Lessee v. Kirkbride, cited in Binney, and so often recognised by the Supreme Court, that it must not now be called in question. But it is said, that James Marshall, who devised the land in contest to the defendant, was a purchaser without notice of any conversation that passed at the time of the execution of the deed, and therefore ought not t« be affected by it. If that was indeed the fact, it would be a very strong defence. But the plaintiff denied it, and gave evidence on that point, which to say the least of it was worthy of great consideration. Notice was a fact for the decision of the jury, and it seems the evidence was to their minds satisfactory. I an> of opinion, that the parol evidence was properly admitted;:’as for the rest,-the jury having decided that Marshall was a purchaser with notice, and the judge before whom the cause was tried, being well satisfied with the verdict, there is no ground for a new trial.
Yeates J. concurred.
New trial refused, and Judgment confirmed.